DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 
Claims 23- 56 are hereby amended as follows:
Claims 23- 56 are cancelled as non-elected claims.


Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a channel layer provided over at least a portion of the gate oxide layer along the second direction and extending lengthwise along the first direction; and a plurality of conductive semiconductor regions embedded in and isolated from each other by an oxide layer, the conductive semiconductor regions being arrayed along the first direction, wherein the gate electrode, the ferroelectric layer, the channel layer, the gate oxide layer and each adjacent pair of semiconductor regions form a storage transistor of the memory string, and wherein the adjacent pair of semiconductor regions serve as source and drain regions of the storage transistor”, with combination of remaining features, as recited in claim 1.

OKAMOTO et al (US 2016/0009256 A1) discloses the block insulating film 35, the charge accumulation film 32, and the tunnel insulating film 31 are disposed between the electrode layer WL and the channel body 20 in this order from the electrode layer WL side. The block insulating film 35 is in contact with the electrode layer WL, and the tunnel insulating film 31 is in contact with the channel body 20. The charge accumulation film 32 is disposed between the block insulating film 35 and the tunnel insulating film 31 (Fig [3], Para [0031]).

However, OKAMOTO fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-22 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898